DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-8, filed 6/29/2022, with respect to claims 1-23 have been fully considered and are persuasive.  The rejection of claims 1-23 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (CURRENTLY AMENDED) A small form-factor, wirelessly powered transceiver on a chip, the transceiver comprising:
     a receive antenna on the chip and comprising a loop antenna configured to receive a receive signal;     a transmit antenna on the chip and at least partially surrounding the receive antenna and configured to transmit a transmit signal; and     a power harvesting system comprising:          a rectifier circuit configured to convert radio frequency energy from the receive signal into DC (direct current) voltage; and          a power management unit (PMU);     a receiver circuitry block configured to provide energy from the receive signal to the power harvesting system; and     a transmitter circuitry block comprising a data modulator circuit, the data modulator circuit configured to generate the transmit signal using DC voltage received from the power management unit;     wherein the PMU is configured to set an operating mode and biasing condition of the receiver and transmitter circuitry blocks and to provide DC voltage from the receiver circuitry block to the transmitter circuitry block to maintain a minimum voltage.
5. (CURRENTLY AMENDED)  A small form-factor, wirelessly powered transceiver comprising:
     a receive antenna configured to receive a receive signal;     a transmit antenna configured to transmit a transmit signal; and     a power harvesting system comprising:          a rectifier circuit configured to convert radio frequency energy from the receive signal into DC (direct current) voltage;          a power management unit (PMU) 
     wherein the receiver circuitry block further comprises a tunable capacitor configured to change the resonance frequency of the receive antenna to reduce interference with the transmit signal;     wherein the PMU is configured to set an operating mode and biasing condition of the receiver and transmitter circuitry blocks and to provide DC voltage from the receiver circuitry block to the transmitter circuitry block to maintain a minimum voltage.
12. (CURRENTLY AMENDED)  A small form-factor, wirelessly powered transceiver comprising:
     a receive antenna configured to receive a receive signal;     a transmit antenna configured to transmit a transmit signal; and     a power harvesting system comprising:          a rectifier circuit configured to convert radio frequency energy from the receive signal into DC (direct current) voltage;          a power management unit (PMU) 
     wherein the receiver circuitry block comprises a data demodulator configured to extract a receive message from the receive signal;     wherein the PMU is configured to set an operating mode and biasing condition of the receiver and transmitter circuitry blocks and to provide DC voltage from the receiver circuitry block to the transmitter circuitry block to maintain a minimum voltage.
Allowable Subject Matter
Claims 1-23 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 5 and 12 are currently believed to be in condition for allowance. With respect to independent claim 1, the prior art of record fails to appropriately teach or suggest the claimed structural limitations directed towards the respective receive and transmit antenna placed on a chip with the transmit antenna at least partially surrounding the receive antenna, as well as the claimed PMU configurations. Furthermore, with respect to independent claim 5, the prior art also fails to teach the configurations of the respective PMU and tunable capacitor of the receiver circuitry block as claimed. With respect to independent claim 12, the prior art also fails to teach the previously mentioned PMU configurations as well as the data demodulator configuration of the receiver circuitry block. Said claim language, as pointed out with respect to independent claims 1, 5, and 12, when taken into consideration with the claim language in its entirety, appears to place the claims in condition for allowance. For these reasons, inter alia, the claims are deemed to be in condition for allowance as the independent claims appear to be directed towards a non-obvious improvement over the prior art of record. Claim 1, deemed to be the representative claim, is presented below.
Claim 1:     A small form-factor, wirelessly powered transceiver on a chip, the transceiver comprising:     a receive antenna on the chip and comprising a loop antenna configured to receive a receive signal;     a transmit antenna on the chip and at least partially surrounding the receive antenna and configured to transmit a transmit signal; and     a power harvesting system comprising:          a rectifier circuit configured to convert radio frequency energy from the receive signal into DC (direct current) voltage; and          a power management unit (PMU);     a receiver circuitry block configured to provide energy from the receive signal to the power harvesting system; and     a transmitter circuitry block comprising a data modulator circuit, the data modulator circuit configured to generate the transmit signal using DC voltage received from the power management unit;     wherein the PMU is configured to set an operating mode and biasing condition of the receiver and transmitter circuitry blocks and to provide DC voltage from the receiver circuitry block to the transmitter circuitry block to maintain a minimum voltage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836